Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 08/01/2022.
Claims 1, 10 and 14 have been amended.
Claims 3 and 10 have been cancelled.
Claims 13-24 have been withdrawn from consideration.
New Claim 25 has been added.

Examiner Amendment
This application is in condition for allowance except for the presence of claims 13-24 directed to non-elected claims of Group II, without traverse (refer to Non-Final Rejection filled on October 20th, 2021).  Accordingly, claims 13-24 have been cancelled and claims 1-2, 4-9, 11-12 and 25 are presented for examination.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-2, 4-9, 11-12 and 25, filed on 11/09/2021 have been fully considered and they are persuasive. Particularly, on pages 8-9 of the Applicant’s Response, applicants argued that Morita ‘086 and Farnworth ‘679 do not disclose the limitations of independent claim including the method of manufacturing a semiconductor device comprises the steps (a) to (d) in this order. The non-final rejection of 08/14/2012 has been withdrawn (according to the prior art as it does not qualify to the present application under 35 U.S.C. § 103(a)). Moreover, the Applicant argued that “Regarding to the recitation “placing said adhesive film-attached semiconductor elements on said support member;" the present invention, as disclosed in the instant specification, includes such a step since the adhesive film-attached semiconductor element can be prepared first in the manner, for example, as shown in Fig. 1. At least, when the adhesive film-attached semiconductor element is prepared in the manner as shown in Fig. I, the claimed method needs the step of “placing said adhesive film-attached semiconductor elements on said support member." The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1-2, 4-9, 11-12 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitations: “a content of the gallium oxide is from about 4 at% to about 8 at% with respect to a total amount of atoms in the first barrier pattern, and a content of the zinc oxide is from about 92 at% to about 96 at% with respect to the total amount of atoms in the first barrier pattern” in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2, 4-9, 11-12 and 25 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829